Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenle et al. (2013/0253552) in view of Wulfman et al. (7,713,231).  Schoenle et al disclose the invention substantially as claimed.  With respect to claims 1-5, Schoenle et al. disclose, at least in figures 1, 2, and 11 and paragraphs [0036], [0037], and [0125]-[0127]; a method for controlling rotational speed of a catheter assembly under various rotational loads, the method comprising: setting, in a processor (e.g., 40), a first current limit (e.g., a “large current,” according to para. [0125]), the first current limit configured to control a rotational speed of the catheter assembly at a target rotational speed; rotating the catheter assembly; updating, in the processor, the first current limit to a second current limit (a “dropped” current); wherein the method comprises monitoring, in the processor, the current value in a plurality of rotational periods of the first current limit (I.e., rotational speed, current, and voltage are used to “detect particular milestones in the procedure.”); wherein a rotational period of the second current limit is a series of .  
With respect to claims 6-8, Schoenle et al. also disclose a method of limiting torque of a catheter assembly with a rotational profile, the method comprising:  23PATENTAttorney Docket No. setting a starting value (e.g., a “large current”) for a current limit of a motor, the motor being configured to drive the catheter assembly; and updating the current limit (to a “dropped” current) of the motor as a function of the current limit based on the calculated motor current; wherein the method further comprises: setting the starting value for the current limit is set to a default value when the catheter assembly is first activated (I.e., the catheter assembly may be set to a “preset” speed, according to para. [0075]); and wherein after the catheter assembly completes the rotational profile, the method further comprising: decreasing the updated current limit gradually (i.e., as the current drops).
However, Schonele et al. do  not explicitly disclose calculating, in the processor an actual current value during a rotational period of the catheter assembly with the first current limit and updating to a second current limit when the calculated actual current value during the rotational period of the catheter assembly with the first current limit is lower than the first current limit; setting, in the processor, the second current limit based on the actual current value collected in the plurality of rotational periods of the first current limit; setting, in the processor, the second current value based on an average 
	With respect to claims 9-12 and 16, Schoenle et al. further disclose, in figures 5-7 and paragraphs [0081]- [0087]; a device handle (10) for cutting substances inside a body lumen, the device handle comprising: a slide assembly (11), the slide assembly including a drive shaft assembly (13) configured to rotate a catheter assembly, a motor (an “electric motor,” according to para. [0086]) configured to impart a rotational force to the drive shaft assembly and the catheter assembly, and a processor (40), wherein the processor is configured to: drive the catheter assembly so that the catheter assembly attains at a target rotational speed in a first direction; update a second current limit (e.g., a “dropped” current) in the first direction from a first current limit (e.g., a “large current”) in the first direction, and wherein the second current limit in the first direction is lower than the first current limit in the first direction; and24PATENT Attorney Docket No. alternate the driving of the catheter assembly between the first direction and the second direction (I.e., the motor may operate the drive shaft to move in “opposite” directions, according to para. [0115] and [0127]).
However, Schoenle et al. do not disclose, that the processor is configured to calculate an actual current value during a rotational period of the catheter assembly with the first current limit in the first direction and update the first current limit in the first 
Wulfman et al. further teach, at least in figure 3A and col. 9, line 34 to col. 10, line 4; a processor (200) configured for controlling “bi-directional output” of the drive motor (col. 9, lines 52-53 and lines 62-66 and col. 10, lines 3-4), wherein the “direction rotation selection” may be provided, and wherein current may be adjusted, regulated, or limited (according to col. 9, lines 43-50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Wulfman et al., to modify the processor of Schoenle et al., so that the processor is configured to calculate an actual current value during a rotational period of the catheter assembly with the first current limit in the first direction and update the first current limit in the first 
With respect to claims 13-15 and 17-20, Schoenle et al. also do not explicitly disclose that the rotational direction of each of the first direction and the second direction at the target rotational speed is eight revolutions at the first current limit and the second current limit; that a period of time in which the catheter assembly is not 
Wulfman et al. also teach, in col. 7, line 57 to col. 8, line 12; that the console unit (100) that may gauge and control the rotational speed of the catheter assembly, wherein “the rotational speed…changes in real time to reflect the actual operating head speed as it is advanced through an obstruction,” and wherein a “timing mechanism…determines, and displays the elapsed time of operation.” Wulfman et al. further teach, in col. 9, line 43 to col. 10, line 4; that the rotational speed and the direction of rotation may be adjusted or changed according to the desired rotational output.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the target rotational speed and direction of the catheter assembly; the period of time in which the catheter assembly is or is not under a rotational load; and current limits as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art (e.g., variations in rotational speed and direction, periods of time for rotational loading, and current limits) discovering the optimum or workable ranges (of rotational speed, time In re Aller, 105 USPQQ 233.
Response to Amendment
Applicant's arguments filed in June 8, 2021 have been fully considered but they are not persuasive, for, as set forth above, Schoenle et al. in view of Wulfman et al. indeed disclose or suggest, for instance, calculating, in the processor, an actual current value during a rotational period of the catheter assembly with the first current limit; and updating, in the processor, the first current limit to a second current limit when the calculated actual current value during the rotational period of the catheter assembly with the first current limit is lower than the first current limit.  That is, Wulfman et al. teach, in col. 8, lines 1-57; that rotational speed is gauged “in real time” and an “actual” operating head speed is measured.  Accordingly, current limits are set and actual current limits are calculated and controlled, in the processor (e.g., by lowering, raising, or inactivating current levels to come up with, for example, first, second, and third current limits as recited in the claims), so that operation of the catheter assembly may be optimized for safety and effectiveness in an interventional surgical procedure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771